IN THE SUPREME COURT OF MISSISSIPPI

                       NO. 2017-IA-00300-SCT

PURDUE PHARMA L.P., PURDUE PHARMA,
INC., THE PURDUE FREDERICK COMPANY,
INC., TEVA PHARMACEUTICALS, USA, INC.,
CEPHALON, INC., JOHNSON & JOHNSON,
JANSSEN PHARMACEUTICALS, INC., ORTHO-
McNEIL-JANSSEN PHARMACEUTICALS, INC.
n/k/a JANSSEN PHARMACEUTICALS, INC.,
JANSSEN PHARMACEUTICA, INC., n/k/a
JANSSEN PHARMACEUTICALS, INC., ENDO
HEALTH SOLUTIONS INC., ENDO
PHARMACEUTICALS, INC., WATSON
LABORATORIES, INC. n/k/a ACTAVIS
LABORATORIES UT, INC., ACTAVIS LLC AND
ACTAVIS PHARMA, INC. f/k/a WATSON
PHARMA, INC.

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:              02/13/2017
TRIAL JUDGE:                   HON. DENISE OWENS
TRIAL COURT ATTORNEYS:         GEORGE W. NEVILLE
                               JACQUELINE H. RAY
                               JENNIFER F. CONNOLLY
                               JOE N. TATUM
                               JOHN LEE DAVIDSON
                               STEPHEN L. THOMAS
                               CHRISTOPHER A. SHAPLEY
                               JOSEPH ANTHONY SCLAFANI
                               STEVEN A. REED
                               CHAD ROBERTS HUTCHINSON
                               DAVID F. MARON
                               JAMES WILLIAM MATTHEWS
                               STEPHANIE M. RIPPEE
                               STEVE W. BERMAN
                             R. DAVID KAUFMAN
                             BRIAN M. ERCOLE
                             J. GORDON COONEY, JR.
                             TINOS DIAMANTATOS
                             ALAN W. PERRY
                             SIMON TURNER BAILEY
                             CAROLYN J. KUBOTA
                             CHAD ROBERTS HUTCHINSON
                             CHARLES C. LIFLAND
                             IVANA CINGEL
                             J. CARTER THOMPSON, JR.
                             JOSHUA M. DAVIS
                             SAMUEL DEUCALION GREGORY
                             JASON LIRAN DRORI
                             KATY ELLEN KOSKI
                             PAUL STEPHENSON
                             PATRICK J. FITZGERALD
COURT FROM WHICH APPEALED:   HINDS COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANTS:    JOSEPH ANTHONY SCLAFANI
                             R. DAVID KAUFMAN
                             CHRISTOPHER A. SHAPLEY
                             SHEILA BIRNBAUM
                             MARK S. CHEFFO
                             HAYDEN A. COLEMAN
                             STEPHEN L. THOMAS
                             ALAN W. PERRY
                             SIMON TURNER BAILEY
                             JOSHUA M. DAVIS
                             BRIAN M. ERCOLE
                             J. GORDON COONEY, JR.
                             TINOS DIAMANTATOS
                             STEVEN A. REED
                             CHAD ROBERTS HUTCHINSON
                             CHRISTY D. JONES
                             ADAM JULIUS SPICER
                             CHARLES C. LIFLAND
                             IVANA CINGAL
                             CAROLYN J. KUBOTA



                              2
                                           J. CARTER THOMPSON, JR.
                                           DAVID F. MARON
                                           SAMUEL DEUCALION GREGORY
ATTORNEYS FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                           BY: GEORGE W. NEVILLE
                                                JACQUELINE H. RAY
                                                GORDON GARLAND LYELL, III
                                                GEOFFREY C. MORGAN
                                                SAMUEL MARTIN MILLETTE
                                           JOHN LEE DAVIDSON
                                           JOE N. TATUM
                                           STEVE W. BERMAN
                                           JENNIFER F. CONNOLLY
                                           JAMES L. WARD, JR.
                                           ROBERT S. WOOD
NATURE OF THE CASE:                        CIVIL - OTHER
DISPOSITION:                               AFFIRMED AND REMANDED -10/18/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       BEFORE KITCHENS, P.J., KING AND BEAM, JJ.

       KING, JUSTICE, FOR THE COURT:

¶1.    In this interlocutory appeal, the Court must determine whether the location of a

foreign corporation’s registered agent is relevant when determining the appropriate venue

for an action. We find that the adoption of the Registered Agents Act (“RAA”) made the

location of a corporation’s registered agent irrelevant for purposes of venue.

                       FACTS AND PROCEDURAL HISTORY

¶2.    On December 15, 2015, the State of Mississippi filed a complaint in the Hinds County

Chancery Court against fifteen pharmaceutical manufacturers and their affiliates

(“Defendants”). According to the complaint, opioids originally were designed to treat “short-

                                             3
term post-surgical and trauma-related pain, and for palliative (end-of-life) care.” However,

in an effort to increase profits, the State alleged that Defendants employed a wide variety of

deceptive and misleading practices designed to enter and conquer the chronic-pain market.

The State alleged that Defendants, despite knowledge of the addictive nature of opioids,

engaged in a marketing campaign “to create a profound transformation in medical and public

perception that would permit the use of opioids not only for acute and palliative care, but also

for long periods of time to treat more common aches and pains, like lower back pain,

arthritis, and headaches.”

¶3.      As a result, opioids moved from a niche category of drugs to the most prescribed class

of drugs in America. The State averred that, in an opioid study, two-thirds of patients who

consumed opioids for more than ninety days still were taking opioids approximately five

years later.1 The State also alleged that in 2012, prescription opioid use contributed to 16,007

deaths nationally. Specific to Mississippi, in 2012, ninety percent of drug-overdose deaths

were caused by prescription drugs; most of the deaths were accidental. The complaint stated,

         Defendants’ deceptive marketing campaign deprived Mississippi patients and
         their doctors of the ability to make informed medical decisions and, instead,
         caused important, sometimes life-or-death decisions to be made based not on
         science, but on hype. Defendants deprived patients, their doctors, and health
         care payers of the chance to exercise informed judgment and subjected them
         to enormous costs and suffering.

¶4.      The State alleged four common-law claims (fraud, negligent misrepresentation, unjust


         1
         https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3235603/ (last visited October 16,
2018).

                                               4
enrichment, and public nuisance), and a claim pursuant to the Mississippi Consumer

Protection Act (“MCPA”), Mississippi Code Section 75-24-9. The complaint stated that the

Hinds County Chancery Court “has subject matter jurisdiction over this action pursuant to

MISS. CODE ANN. § 75-24-9, because the State brings this action, in part, to restrain by

permanent injunction the use of a method, act, or practice prohibited by MISS. CODE ANN.

§ 75-24-5.” In addition, the complaint stated that venue was proper pursuant to Mississippi

Code Sections 11-11-3, 11-5-1, 75-24-9, and 9-5-81; and Article 6, Section 159, of the

Mississippi Constitution.2

¶5.    The parties do not dispute that each defendant’s principal place of business was

located outside the State of Mississippi. On March 3, 2016, Defendants filed a joint motion

to transfer for improper venue and to dismiss the complaint for failure to state a claim.

Defendants moved the trial court to transfer the action from the Hinds County Chancery

Court to the Rankin County Chancery Court pursuant to Mississippi Rules of Civil Procedure

12(b)(3) and 82(d).3 Attached to the motion was the affidavit of Stephanie M. Rippee,

       2
        The State’s complaint contains allegations of violations of Mississippi’s Medicaid
Fraud Control Act, Mississippi Code Sections 43-13-201 to -607 (Rev. 2015). Pursuant to
the Medicaid Fraud Control Act, actions “may be filed in the circuit court of the First Judicial
District of Hinds County. . . .” Miss. Code Ann. § 43-13-223 (Rev. 2015). The State offered
no argument about why the Mississippi Medicaid Fraud Control Act did not control venue.
Unlike the MPCA, no consent is needed under the Medicaid Fraud Control Act for venue
to be proper in Hinds County.
       3
        Mississippi Rule of Civil Procedure 82(d) provides,

       When an action is filed laying venue in the wrong county, the action shall not
       be dismissed, but the court, on timely motion, shall transfer the action to the

                                               5
attorney of record for Defendants. Although each of Defendants’ principal places of business

were located outside the State of Mississippi, Rippee stated that, according to the Mississippi

Secretary of State’s website, Actavis Pharma had appointed as its registered agent in

Mississippi CT Corporation System, which was located at 645 Lakeland East Drive, Suite

101, Flowood, Rankin County. In addition, Cephalon, Inc., had appointed as its registered

agent Corporate Creations Network, Inc., located at 232 Market Street, Flowood, Rankin

County.4

¶6.    The State argued in opposition that the Mississippi Legislature passed the RAA to

eliminate the relevance of registered agents to the question of venue. The trial court agreed,

finding that the passage of the RAA made the location of a foreign corporation’s registered

agent irrelevant to venue analysis. Accordingly, the trial court held that, because

Mississippi’s general chancery-court venue statute, Mississippi Code Section 11-5-1, stated



       court in which it might properly have been filed and the case shall proceed as
       though originally filed therein. The expenses of the transfer shall be borne by
       the plaintiff. The plaintiff shall have the right to select the court to which the
       action shall be transferred in the event the action might properly have been
       filed in more than one court.

M.R.C.P. 82(d).
       4
        Cephalon has since withdrawn its authority to transact business in the State of
Mississippi and has appointed the Mississippi Secretary of State as its agent for service of
process. The State argues that if the RAA did not make the location of a registered agent
irrelevant for venue purposes, Cephalon would now be considered a resident of Hinds
County for venue purposes. However, because proper venue is determined at the time the
lawsuit originally is filed, this contention is without merit. See Crenshaw v. Roman, 942 So.
2d 806 (Miss. 2006).

                                               6
that all cases not specifically provided for may be brought in the county in which the

defendant may reside or be found, and because no defendant resided or could be found in

Mississippi, Section 11-5-1 also was inapplicable to the action.

¶7.    The trial court continued that Mississippi’s general venue statute, Mississippi Code

Section 11-11-3, was the only state venue statute that identified criteria other than the

location of a registered agent. Pursuant to Section 11-11-3, “a civil action against a

nonresident may be commenced in the county where the plaintiff resides or is domiciled.”

Miss. Code Ann. § 11-11-3 (Rev. 2004). Because the State’s Medicaid agency is located in

Hinds County along with most state agencies, the trial court found venue to be proper in

Hinds County.

¶8.    Defendants now appeal and argue that the trial court erred in finding that Hinds

County was the appropriate venue for this action.

                                         ANALYSIS

¶9.    Defendants argue that the trial court erred in denying the motion to transfer venue

from Hinds County. “The decision to grant or deny a motion for a change of venue lies

within the discretion of the trial court and will not be disturbed unless the trial court abuses

its discretion.” Penn Nat’l Gaming, Inc. v. Ratliff, 954 So. 2d 427, 433 (Miss. 2007). “Of

right, the plaintiff selects among the permissible venues, and his choice must be sustained

unless in the end there is no credible evidence supporting the factual basis for the claim of

venue.” Holmes v. McMillan, 21 So. 3d 614, 616 (Miss. 2009) (quotations omitted). “[T]he


                                               7
plaintiff selects among the permissible venues, and his choice must be sustained unless in the

end there is no credible evidence supporting the factual basis for the claim of venue.”

Wilkerson v. Goss, 113 So. 3d 544, 548 (Miss. 2013) (quoting Hedgepeth v. Johnson, 975
So. 2d 235, 238 (Miss. 2008).

       A.       Mississippi Consumer Protection Act

¶10.   Defendants first argue that venue is improper in Hinds County pursuant to the venue

statute of the Mississippi Consumer Protection Act (“MCPA”). The MCPA mandates that

actions “shall be brought in the chancery or county court of the county in which such person

resides or has his principal place of business, or, with consent of the parties, may be brought

in the chancery or county court of the county in which the State Capitol is located.” Miss.

Code Ann. § 75-24-9 (Rev. 2016). Defendants contend that because no defendant resides or

has its principal place of business in Hinds County and because no defendant consented to

venue in Hinds County, venue in Hinds County is not proper.

¶11.   This Court previously has held that, in cases involving a foreign corporation with its

principal place of business outside the state, “the only place where it can be said to reside in

this state is where an agent for service of process may be found.” Ratliff, 954 So. 2d at 434.

However, subsequent to the Ratliff decision, the Legislature passed the RAA. The RAA

provides that

       The appointment or maintenance in this state of a registered agent does not by
       itself create the basis for personal jurisdiction over the represented entity in
       this state. The address of the agent does not determine venue in an action or
       proceeding involving the entity.

                                               8
Miss. Code Ann. § 79-35-15 (Rev. 2013).

¶12.   Defendants argue that the statute’s language does not wholly bar consideration of a

registered agent’s location for venue purposes. Instead, Defendants contend that the location

of a registered agent does not, by itself, ultimately determine venue but is still relevant in the

venue analysis. Therefore, because each Defendant’s principal place of business is outside

the state, the location of two Defendants’ registered agents is the closest available proxy for

residence. Because two Defendants maintain registered agents in Rankin County, Defendants

argue that Rankin County is the proper location for the instant action. Defendants also argue

that the trial court’s interpretation of the RAA incorrectly overruled longstanding precedent

holding that foreign corporations are subject to venue where their registered agents are

located.

¶13.   We find that the trial court correctly determined that the RAA effectively made the

location of a corporation’s registered agent irrelevant to the venue analysis. The plain

language of the statute clearly states that “the address of the agent does not determine venue

in an action or proceeding involving the entity.” Miss. Code Ann. § 79-35-15. As the State

argues, the only ground supporting the transfer to Rankin County is that two Defendants had

registered agents located in Rankin County. We disagree with the dissent’s contention that

the language contained in Section 75-24-9 regarding the “consent of the parties” bars this

action from being brought in Hinds County. It is clear that the consent language contained

in the statute applies only to Mississippi defendants. Section 75-24-9 provides that “the


                                                9
action shall be brought in the chancery or county court of the county in which such person

resides or has his principal place of business, or, with consent of the parties, may be brought

in the chancery or county court of the county in which the State Capitol is located.” Miss.

Code Ann. § 75-24-9 (Rev. 2016) (emphasis added). Thus, because no person resides or has

a principal place of business in Mississippi in this case, the consent language contained in

the statute also does not apply and the statute as a whole fails to provide a venue option for

foreign corporations.

¶14.   Because the RAA excluded consideration of the location of a corporation’s registered

agent from the question of venue, the MCPA’s venue statute provides no choice of venue for

foreign corporations. Thus, this Court must look to the general venue statute for chancery

court actions.

       B.        Chancery-Court Venue Statute

¶15.   Defendants argue that if this Court determines that the MCPA’s venue statute is not

applicable, this Court should apply the general venue statute for chancery courts, Mississippi

Code Section 11-5-1, to determine that venue is appropriate in Rankin County. Section 11-5-

1 states in relevant part,

       [A]ll cases not otherwise provided may be brought in the chancery court of any
       county where the defendant, or any necessary party defendant, may reside or
       be found; and in all cases process may issue to any county to bring in
       defendants and to enforce all orders and decrees of the court.

Miss. Code Ann. § 11-5-1 (Rev. 2014). The State again argues that, because the location of

a foreign corporation’s registered agent is irrelevant to determine venue, this statute also does

                                               10
not apply. We agree.

¶16.   This Court finds that the RAA overruled Ratliff and its holding that a non-resident

defendant “resides” in the county where its agent for service of process is located. As the

statute provides, the address of a registered agent does not determine venue. As further

support, this Court, in Smith v. Kansas City Southern Railway Company, 214 So. 3d 272

(Miss. 2017), rejected the contention that “a foreign corporation could be found in any county

in which it had an agent upon whom process could be served” and stated in footnote two that

       KCS has a registered agent in Rankin County, Mississippi. However,
       Mississippi Code Section 79-35-15 now specifically states that “the address of
       the agent does not determine venue in an action or proceeding involving the
       entity.” Miss. Code Ann. § 79-35-15 (Rev. 2013).

Smith v. Kansas City S. Ry. Co., 214 So. 3d 272, 274 n.2 (Miss. 2017). Accordingly, because

the general venue statute for chancery courts also provides no venue for foreign corporations,

we must turn to the general venue statute for civil actions, Mississippi Code Section 11-11-3.

       C.     General Venue Statute

¶17.   Because neither of the above statutes applied to this case, the trial court found that

Mississippi Code Section 11-11-3, Mississippi’s general venue statute, determined venue in

this case. The general venue statute states,

       (1)(a)(i) Civil actions of which the circuit court has original jurisdiction shall
       be commenced in the county where the defendant resides, or, if a corporation,
       in the county of its principal place of business, or in the county where a
       substantial alleged act or omission occurred or where a substantial event that
       caused the injury occurred.

       (ii) Civil actions alleging a defective product may also be commenced in the

                                               11
         county where the plaintiff obtained the product.

         (b) If venue in a civil action against a nonresident defendant cannot be asserted
         under paragraph (a) of this subsection (1), a civil action against a nonresident
         may be commenced in the county where the plaintiff resides or is domiciled.

Miss. Code Ann. § 11-11-3 (Rev. 2004). Because the statute addresses civil actions of which

the circuit court has original jurisdiction, Defendants contend that this venue statute is

inapplicable to actions brought in the chancery court.5 The statute’s first section, however,

pertains to “civil actions of which the circuit court has original jurisdiction,” not exclusive

jurisdiction. Miss. Code Ann. § 11-11-3 (emphasis added). Original jurisdiction may be

shared with other courts. Moreover, only subsection 11-11-3(1)(a)(i) specifies venue in

“circuit court.” Every other subsection refers to “any civil actions.” Section 11-11-3,

therefore, is applicable to civil actions in “all courts.” Miss. Code Ann. § 11-11-1 (Rev.

2004).

¶18.     Accordingly, because the general venue statute for chancery court does not apply in


         5
        The State points out that its complaint also contains four common-law causes of
action under which venue is proper in the circuit court. The State argues that Mississippi
Rule of Civil Procedure 82(c) clearly allows a suit to be brought in any county in which any
one of the claims could have been brought. Rule 82(c) provides,

         Where several claims or parties have been properly joined, the suit may be
         brought in any county in which any one of the claims could properly have been
         brought. Whenever an action has been commenced in a proper county,
         additional claims and parties may be joined, pursuant to Rules 13, 14, 22 and
         24, as ancillary thereto, without regard to whether that county would be a
         proper venue for an independent action on such claims or against such parties.

M.R.C.P. 82(c). As the State argues, the above claims are allowed to be tried in circuit court.

                                                12
this case and because Mississippi’s general venue statute provides criteria that do not rely on

the location of a registered agent, we find that the trial court’s reliance on Section 11-11-3

was appropriate. See Holmes v. McMillan, 21 So. 3d 614, 623 (Miss. 2009) (applying

Mississippi Code Section 11-11-3 to a case initiated in county court). This interpretation of

the statute is logical and avoids interpreting the MCPA to suggest that a foreign corporation

may not be sued unless it consents to suit in Hinds County. While normally the specific terms

of Mississippi Code Section 11-5-1 would prevail over the general terms of Section 11-11-3,

because the specific terms of the general chancery-court venue statute fail to provide an

appropriate venue for this action, the general terms of Section 11-11-3 apply here. Guice v.

Miss. Life Ins. Co., 836 So. 2d 756, 759 (Miss. 2003). Accordingly, because the State’s

Medicaid agency is located in Hinds County along with most state agencies, venue in Hinds

County was appropriate pursuant to Section 11-11-3(b).

¶19.   Defendants also argue that no real conflict exists between the RAA and Section 75-

24-9. As discussed above, we disagree and affirm the trial court’s denial of Defendants’

motion to transfer venue to Rankin County.

                                      CONCLUSION

¶20.   Because the clear language of the RAA makes the location of a corporation’s

registered agent irrelevant for the purposes of venue, the trial court in this case correctly

denied Defendants’ joint motion to transfer venue to Rankin County. Therefore, we affirm

the Hinds County Chancery Court’s order denying a venue transfer, and we remand this case


                                              13
to that court for further proceedings consistent with this opinion.

¶21.   AFFIRMED AND REMANDED.

    RANDOLPH AND KITCHENS, P.JJ., MAXWELL AND BEAM, JJ., CONCUR.
WALLER, C.J., DISSENTS WITH SEPARATE WRITTEN OPINION JOINED IN
PART BY COLEMAN AND CHAMBERLIN, JJ. COLEMAN, J., DISSENTS WITH
SEPARATE WRITTEN OPINION JOINED BY CHAMBERLIN AND ISHEE, JJ.;
WALLER, C.J., JOINS IN PART.

       WALLER, CHIEF JUSTICE, DISSENTING:

¶22.   Because Mississippi Code Section 11-11-3(1)(b) (Rev. 2004) applies only to venue

for actions filed in circuit court and because the specific language of Mississippi Section 75-

24-9 bars actions filed in Hinds County without the consent of the parties, I respectfully

dissent.

¶23.   The State chose to bring this action pursuant to the Mississippi Consumer Protection

Act (“MCPA”). That act states in pertinent part,

       The action shall be brought in the chancery or county court of the county in
       which such person resides or has his principal place of business, or, with
       consent of the parties, may be brought in the chancery or county court of the
       county in which the State Capitol is located.

Miss. Code Ann. § 75-24-9 (Rev. 2016) (emphasis added).

¶24.   While the State contends that Hinds County is proper—because the State’s Medicaid

Agency is located there—the language of Section 75-24-9 specifically states that, without the

consent of the parties, the action is precluded from being brought in Hinds County. And

nothing in the plain language of the statute limits its application to Mississippi defendants

except the expanded definition offered by the majority opinion. It is abundantly clear that the

                                              14
defendants in this action are authorized to do business in Mississippi and did not consent to

the action’s being filed in Hinds County.

¶25.   The State contends that venue should be determined by Section 11-11-3(1), not

Section 75-24-9, because the State brought claims for monetary damages and sought

injunctive and other relief. I agree with the analysis, but I disagree with the result. Had this

action been filed in circuit court, Section 11-11-3(1) would control. A legal basis certainly

exists for the circuit court to have subject matter jurisdiction. Pendent jurisdiction would then

lie for claims associated under the MCPA. See State v. Walgreen Co., 250 So. 3d 465, 476

(Miss. 2018) (“While the equitable issues pleaded are relevant and not to be ignored, the

legal issues which flowed from [defendant]s’ alleged inflated reimbursement requests

predominate the State’s claims and requests for relief. As a result, jurisdiction properly lies

in the circuit court.”).

¶26.   This Court has repeatedly held that a venue provision under a specific cause of action

cannot be abrogated by a general venue statute. See Guice v. Miss. Life Ins. Co., 836 So. 2d
756, 759 (Miss. 2003) (citing Green v. Winona Elevator Co., 319 So. 2d 224, 226 (Miss.

1975)). Similarly, this Court has held that

       [h]ad the Legislature intended for each statute to have equal footing or equal
       force then both statutes should have had the mandatory “shall” language . . .
       Accordingly, we find that mandatory language, “shall,” in the general venue
       statute . . . controls in this case over the permissive language, “may” found in
       [another venue statute].

Crenshaw v. Roman, 942 So. 2d 806, 811 (Miss. 2006) (quoting Capital City Ins. Co. v


                                               15
G.B. “Boots” Smith Corp., 889 So. 2d 505, 515 (Miss. 2004)). Further, when a statute

“creates a cause of action which has not previously existed, the conditions upon which such

right of action may be pursued are an integral part of the right granted and must be

followed.” Ross v. Ross, 208 So. 2d 194, 196 (Miss. 1968) (citing Price v. Price, 202 Miss.
268, 32 So. 2d 124 (1947), superseded by statute on other grounds as stated in Lewis v.

Pagel, 233 So. 3d 740, 747-48 (Miss. 2017)). A general statute is not applicable “to a special

statute which not only creates a right unknown to the common law, but also prescribes the

means and course of procedure, including venue, by which the right is to be asserted.” Ross,
208 So. 2d at 196.

¶27.   When “a statute is clear and unambiguous,” this Court has found that “no further

statutory construction is necessary and the statute should be given its plain meaning.” Guice,
836 So. 2d at 759. In addition, the language found in Section 75-24-9, that the action “shall

be brought” in one of these specified venues, is mandatory. See Pitalo v. GPCH-GP, Inc.,

933 So. 2d 927, 929 (Miss. 2006); see also Am. Home Prods. Corp. v. Sumlin, 942 So. 2d

766, 769-70 (Miss. 2006) (holding that “shall” is mandatory, while “may” is discretionary);

Capital City Ins. Co., 889 So. 2d at 516-17.

¶28.   It is a legal impossibility, however, for this case to proceed as filed. First, the action

was brought in the chancery court—not in the circuit court—and the State plainly asserts in

its complaint that the suit was filed in chancery court pursuant to Section 75-24-9. By its

unambiguous terms, Section 11-11-3(1) applies only to “[c]ivil actions of which the circuit


                                               16
court has original jurisdiction[.]” Miss. Code Ann. § 11-11-3(1)(a)(i) (emphasis added). The

specific subsection cited by the majority to obtain venue is Section 11-11-3(1)(b) which

states,

          If venue in a civil action against a nonresident defendant cannot be asserted
          under paragraph (a) of subsection (1) [civil actions of which the circuit court
          has original jurisdiction], a civil action against a nonresident may be
          commenced in the county where the plaintiff resides or is domiciled.

Miss. Code Ann. § 11-11-3(1)(b) (emphasis added).

¶29.      The majority relies on Wilkerson v. Goss, 113 So. 3d 544 (Miss. 2013), to conclude

that venue for a suit brought under the MCPA could be established pursuant to Section 11-

11-3. Wilkerson, however, does not support this conclusion. The plaintiff in Wilkerson had

been given a check for $65,000 to settle a workers’ compensation claim. Id. at 546. The

check did not clear, and the plaintiff thereafter sued Wilkerson for fraud and fraudulent

inducement in the Smith County Chancery Court. Id. Wilkerson sought interlocutory relief

from the refusal of the trial judge to transfer the case to the Scott County circuit court. Id. at

546-47. This Court reversed and remanded finding the trial court “erred in its interpretation

of Mississippi Code Section 11-11-3 and in denying [d]efendants’ motion to transfer venue

[to Scott County Circuit Court].” Id. at 550 (emphasis added).

¶30.      Writing for the majority in Wilkerson, Justice Lamar wrote, “we find that the

allegations [of Goss] would not support a finding of venue in [Smith County] even if

properly supported by cognizable, credible evidence.” Id. at 549. Similarly, the State’s

allegations here against Purdue make venue impossible in Hinds County because of the plain

                                                17
and unambiguous terms of Mississippi Code Section 75-24-9. Section 75-24-9 prohibits

Hinds County as a permissible venue, unless it was chosen with “the consent of the parties.”

¶31.   Second, this Court has recognized the pendent jurisdiction of circuit courts for claims

filed under Section 75-24-9. Walgreen, 250 So. 3d at 474. In Walgreen, the State brought

an action under the MCPA in DeSoto County Chancery Court against Walgreen’s, CVS, and

Fred’s Pharmacies for deceptive trade practices and fraudulent reporting of “inflated and

customary prices” in their reimbursement requests to the Mississippi Department of

Medicaid. Id. at 468. The State also sought injunctive relief under Section 75-24-9. Id. The

action was originally filed in the DeSoto County Chancery Court. However, the chancery

court found that, because of the State’s law claims and the defendants’ request for a jury trial,

the circuit court was better equipped to preside over the action. Id. This Court affirmed the

decision of the trial court. Id. at 477.

¶32.   A legal basis certainly supports the circuit court’s exercise of subject-matter

jurisdiction of the action. When an action includes both legal and equitable claims, as these

cases do, this Court has repeatedly held that the circuit court is the appropriate forum. See

ERA Franchise Sys., Inc. v. Mathis, 931 So. 2d 1278, 1283 (Miss. 2006) (holding that

“cases involving questions of both law and equity . . . are more appropriately brought before

a circuit court when they are connected to a contractual relationship or other claims tied to

questions of law”); Union Nat’l Life Ins. Co. v. Crosby, 870 So. 2d 1175, 1181 (Miss. 2004)

(holding that cases which involved questions of both law and equity “leads us to the


                                               18
conclusion that this is a lawsuit that should be filed in circuit court, not chancery court”); S.

Leisure Homes, Inc. v. Hardin, 742 So. 2d 1088, 1090 (Miss. 1999) (“[I]t is more

appropriate for a circuit court to hear equity claims than it is for a chancery court to hear

actions at law since circuit courts have general jurisdiction but chancery courts enjoy only

limited jurisdiction.”).

¶33.   Therefore, if pendent jurisdiction exists for claims of a violation of the MCPA, these

claims should be brought in circuit court. See Walgreen, 250 So. 3d at 474 (“While the

equitable issues pleaded are relevant and not to be ignored, the legal issues which flowed

from [defendant]s’ alleged inflated reimbursement requests predominate the State’s claims

and requests for relief. As a result, jurisdiction properly lies in the circuit court.”); Crosby,
870 So. 2d at 1180 (holding that multiple claims based both in law and in equity, including

a claim filed under the MCPA, “may be brought in the circuit court”).

¶34.   Because of our precedent in Walgreen, I believe the proper course is to reverse and

remand this case to the Chancery Court of Hinds County and to direct that the action be

transferred to a circuit court of the State’s choice so that it may properly invoke its choice of

venue under Section 11-11-3(1).

¶35.   For these reasons, I respectfully dissent.

       COLEMAN AND CHAMBERLIN, JJ., JOIN THIS OPINION IN PART.

       COLEMAN, JUSTICE, DISSENTING:

¶36.   Venue is a function of statute, or so we have written in several opinions over the


                                               19
decades. See, e.g., State v. Walgreen Co., 250 So. 3d 465, 474 (¶ 27) (Miss. 2018); Forrest

Gen. Hosp. v. Upton, 240 So. 3d 410, 415 (¶ 21) (Miss. 2018); Park on Lakeland Drive,

Inc. v. Spence, 941 So. 2d 203, 206 (¶ 8) (Miss. 2006); Flight Line, Inc. v. Tanksley, 608
So. 2d 1149, 1155 (Miss. 1992). The Court’s job when interpreting a statute is to honor the

intent of the Legislature. City of Jackson v. Allen, 242 So. 3d 8, 15 (¶ 28) (Miss. 2018).

Despite the axiomatic nature of the preceding two principles, today the majority runs

roughshod over a crystal-clear expression by the Legislature of its intent that venue of a civil

action sounding under Mississippi’s Consumer Protection Act cannot lie in Hinds County

absent the consent of the parties. Accordingly and with respect, I must dissent.

I.     The majority fails to explain why the prohibition against venue in Hinds County,
       found in Section 75-24-9, continues to apply to non-Mississippi defendants.

¶37.   In his opinion, which I join to the extent that it establishes the effect of Section 75-24-

9 as a specific venue statute,6 the Chief Justice has well explained why, as a more specific

venue statute, the venue requirements of the Consumer Protection Act govern over the

general venue statute and prohibit venue in Hinds County. The majority offers precious little

response to the established authority upon which the Chief Justice relies, and I write to

explain why, in my opinion, what little resistence is offered fails.

¶38.   In dismissing the application of Section 75-24-9, the majority takes the novel position



       6
        As more fully explained below, I do not join the Chief Justice’s dissent to the extent
that he would hold that the general venue statute, Section 11-11-3, only applies to cases filed
in circuit court.

                                               20
that the statute only applies to Mississippi defendants; two fatal problems face the majority’s

reasoning.

¶39.   First, as explained by the majority, it is an amendment to the Registered Agent Act

forbidding the use of a registered agent’s address in determining venue that spawns today’s

difficulty. Prior to the amendment, nobody would dispute that Section 75-24-9’s prohibition

against venue in Hinds County absent consent would apply to non-Mississippi defendants

or, put differently, that the Legislature intended that non-Mississippi defendants could not

be sued in Hinds County without agreeing to it. Indeed, pursuant to the majority’s reasoning,

a non-Mississippi defendant who nevertheless maintains a principal place of business in

Mississippi would fall within the statute. A change to another statute that renders one

disjunctive clause of three inapplicable to only part of a class of defendants does not suffice

to indicate that the Legislature intended all of the provisions of Section 75-24-9 to cease

having any effect as to the remaining part of the class of defendants in question.

¶40.   Second, if the majority means what it writes when it holds that Section 75-24-9, in its

entirety, no longer applies to non-Mississippi defendants, then the majority must explain why

the Legislature’s decision to exclude non-Mississippi defendants from its scope does not lead

to the inexorable conclusion that the Legislature intended to create a venue gap and exclude

non-Mississippi defendants from suit anywhere in Mississippi pursuant to the Consumer

Protection Act. It is one thing to render part of Section 75-24-9 inapplicable to certain non-

Mississippi defendants (who maintain no principal place of business in Mississippi); it is


                                              21
quite another to hold that the Legislature has expressed a positive intent to exclude all out-of-

state defendants from the specific venue statute.

II.    Although Section 75-24-9 continues to apply to non-Mississippi defendants, the
       majority correctly holds that Section 11-11-3 applies to the instant chancery
       court case.

¶41.   Although, as explained above, the prohibition against venue in Hinds County absent

consent of the parties applies, I agree with the majority in the following respects. First, the

venue provision of the Mississippi Consumer Protection Act fails to set venue for the

underlying civil action. Second, the Registered Agents Act has abrogated our caselaw that

allows the Court to use the address of a corporate entity’s registered agent for service of

process to determine its principal place of business within Mississippi for the purpose of

setting venue. Third, the chancery court venue statute, Section 11-5-1, does not provide an

appropriate venue for the above-styled case. Furthermore, I agree that the circuit court

general venue statute, Section 11-11-3, does provide the appropriate venue. Accordingly I

part ways with the Chief Justice’s opinion here, as he would hold that Section 11-11-3

applies only to cases filed in circuit court. As explained below, we have already held that

Section 11-11-3 applies to cases filed in courts other than circuit court.

¶42.   Mississippi Code Section 11-11-3 provides, in pertinent part, as follows:

       (1)(a)(i) Civil actions of which the circuit court has original jurisdiction shall
       be commenced in the county where the defendant resides, or, if a corporation,
       in the county of its principal place of business, or in the county where a
       substantial alleged act or omission occurred or where a substantial event that
       caused the injury occurred.


                                               22
       (ii) Civil actions alleging a defective product may also be commenced in the
       county where the plaintiff obtained the product.

       (b) If venue in a civil action against a nonresident defendant cannot be asserted
       under paragraph (a) of this subsection (1), a civil action against a nonresident
       may be commenced in the county where the plaintiff resides or is domiciled.

Miss. Code Ann. § 11-11-3 (Rev. 2004) (emphasis added).

¶43.   Although the State chose to file the above-styled case in chancery court, it is a case

over which the circuit court enjoys original subject-matter jurisdiction. See State v.

Walgreen Co., 250 So. 3d 465, (Miss. 2018). In Holmes v. McMillan, 21 So. 3d 614 (Miss.

2009), the Court acknowledged that Section 11-11-3 applies to determine venue in county

court because county and circuit courts have concurrent jurisdiction as long as the statutory

requirements for county court jurisdiction are met. Id. at 618 n.2 (¶ 11). As it can with

county court, a circuit court can share concurrent jurisdiction with a chancery court. KD

Hattiesburg 1128, Inc. v. Turtle Creek Crossing, LLC, 237 So. 3d 157, 162-163 (¶¶21-24)

(Miss. 2018). Pursuant to the holding in Walgreen, such is the case today. Because

concurrent jurisdiction existed between the circuit and chancery court in the case sub judice,

and because we have applied Section 11-11-3 to county courts in reliance upon the

combination of concurrent jurisdiction with the circuit court’s and Section 11-11-3’s

language extending its scope to “actions of which the circuit court has original jurisdiction,”

I agree with the majority that Section 11-11-3 applies. However, as set forth above and in

the Chief Justice’s dissent, Section 75-24-9 excludes Hinds County as a permissible venue.

Accordingly, the chancery court’s order should be reversed, and the case should be remanded

                                              23
for the parties to attempt to find another permissible venue.

     CHAMBERLIN AND ISHEE, JJ., JOIN THIS OPINION. WALLER, C.J.,
JOINS THIS OPINION IN PART.




                                             24